Opinion issued October 21, 2014




                                          In The

                                 Court of Appeals
                                         For The

                             First District of Texas
                               ————————————
                                 NO. 01-14-00015-CV
                              ———————————
    IN RE LORENA RUBY CASTILLO AND DONALD PHILLIPS, Relators



             Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

       Relators, Lorena Ruby Castillo and Donald Phillips, have filed a petition for

writ of mandamus, challenging the portions of the trial court’s August 29, 2013

order appointing the Department of Family and Protective Services as temporary

managing conservator of, and denying Castillo and Phillips possession of and

access to, Castillo’s child, I.T., and relators’ children, L.P. and D.P.1

1
       The underlying cases, which were combined for purposes of the adversary hearing
       in the trial court, are In the Interest of [M.T.] and [I.T.], Children, cause numbers
      We deny the petition for writ of mandamus.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




      2000-03439, and In the Interest of [D.P.] and [L.P.], Children, and In the Interest
      of [D.P.] and [L.P.], Children, cause number 2013-34541, pending in the 246th
      District Court of Harris County, Texas, the Hon. James York presiding.
                                           2